Citation Nr: 0022576	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from November 1956 
to November 1958.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


REMAND

The appellant asserts that he developed asbestosis as a 
result of exposure to asbestos during his period of active 
military service.  He claims that electromechanical 
communications equipment he repaired in service contained 
varying amounts of asbestos material in some form, that the 
coal furnaces that heated the old wooden barracks in which he 
was housed were constructed with asbestos and blew heat into 
the barracks through ducts insulated with asbestos, and that 
his chores in service included having to clean the furnace 
and boiler rooms that had asbestos manufactured boilers.  

In his March 1999 substantive appeal, the appellant requested 
to be scheduled for a Regional Office hearing in order to 
present testimony regarding his claim, but he has not yet 
been accorded the opportunity to appear at such hearing.  
Therefore, the claim must be remanded in order to accord the 
appellant his due process rights.  

The RO should schedule the appellant for a 
Regional Office hearing.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


